UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7732


TEKOA TOBIAS GLOVER, a/k/a Toby,

                    Appellant,

             v.

UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             and,

JEREMY DEAN ROBINSON, a/k/a Worm,

                    Defendant - Appellee.


Appeal from the United States District Court for the District of South Carolina, at
Anderson. Timothy M. Cain, District Judge. (8:17-cr-00424-TMC-1)


Submitted: May 20, 2021                                           Decided: May 24, 2021


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tekoa T. Glover, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tekoa Tobias Glover appeals the district court’s order sealing a sentencing

transcript in an unrelated criminal case. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. United

States v. Robinson, No. 8:17-cr-00424-TMC-1 (D.S.C. Oct. 22, 2020). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2